Citation Nr: 0637536	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-27 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 RO decision.  In May 2006, the veteran 
testified before the Board.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms including 
anxiety, difficulty concentrating, intrusive recollections, 
occasional flashbacks, reported problems with memory, 
insomnia and irritability that result in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but do not cause occupational and social impairment, 
with reduced reliability and productivity.  There is no 
evidence of flattened affect, circumlocutory, or stereotyped 
speech, panic attacks occurring more than once a week, 
difficulty understanding complex commands, short or long-term 
memory impairment, impaired judgment impaired abstract 
thinking or difficulty establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for an increased (initial) rating for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  These notice requirements 
apply to all five elements of a service connection claim: 
(1)veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) the effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be given to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 119.  

The RO sent the veteran letters in July 2003 and December 
2003, but these letters pertained to principles governing 
service connection.  Indeed, the RO's February 2005 decision 
initially awarded service connection and a 10 percent rating.  
The assigned disability rating was placed on appeal only 
after the veteran disagreed with the February 2005 RO 
decision.  Thus, this appeal arises not from the veteran's 
original "claim" for service connection.  Rather, it arises 
from the notice of disagreement regarding the initial 
disability rating assigned at the time of the original grant 
of service connection.  In such cases, the RO issues a 
statement of the case (SOC) to inform the veteran of the laws 
and regulations pertaining to the appeal and the evidence on 
which the decision was based.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003) (cited at 69 Fed. Reg. 25,180 (May 5, 2004)).  

However, VA subsequently notified the veteran of the types of 
evidence necessary for his specific type of claim.  Any 
earlier defects are harmless and have not prejudiced the 
veteran in presenting his claim for an increased rating.  The 
RO sent the veteran a statement of the case in June 2005.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (an August 2005 supplemental statement of the case).  
The RO sent an additional letter in May 2006.  And finally, 
at the May 2006 hearing, the Board extensively questioned the 
veteran and sought to elicit any additional sources of 
evidence for his claim.  VA has made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  

Even if there is any defect with regard to the timing or 
content of any notice sent prior to the RO's initial 
adjudication or even prior to the final adjudication in the 
June 2005 statement of the case, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claims by 
the RO subsequent to receipt of the required notice.  VA has 
effectively complied with all of the required elements under 
VA's duty to notify claimants.  Indeed, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  Thus, there has 
been no prejudice to the veteran, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, relevant, and available 
evidence needed for adjudication of the claim has been 
obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  VA has also examined the veteran 
twice.  The veteran and his representative suggested that the 
veteran's PTSD had worsened since a VA examination, but the 
testimony indicates that they were referring to worsening 
after a 2003 VA examination.  However, he veteran was re-
examined after 2003.  Thus, adequate evidence is of record 
and encompasses he veteran's allegation of worsening since 
the 2003 VA examination.  Thus, VA has satisfied both the 
notice and duty to assist provisions of the law.  The Board 
now turns to the merits of the claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
this disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
DC 9411.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

On VA psychiatric examination in October 2003, the veteran 
complained primarily of anxiety and depression and of 
intrusive memories, problems with concentration, 
hypervigilance and a hyperstartle reaction.  He also reported 
occasional nightmares and some sleep disturbance.  He avoided 
situations that might remind him of his experiences in 
Vietnam.  Although divorced, he reported having some friends 
and attending church.  He was currently working full-time at 
a chicken processing plant. 

On mental status examination, he was alert, oriented, and 
cooperative.  His thought processes were not grossly 
disorganized, although the examiner noted that he tended to 
be over-detailed, almost to the point of being tangential.  
His cognitive abilities were grossly intact and there was no 
evidence delusions or hallucination or of suicidal ideation.  
Although initially composed and pleasant, he briefly became 
tearful when describing his combat experiences.  The 
diagnosis was PTSD with a Global Assessment of Functioning 
(GAF) score of 56. The examiner noted that the veteran 
appeared to downplay most of his PTSD symptoms, but the 
examiner concluded that he appeared to present a symptom 
pattern that warranted a PTSD diagnosis

On VA psychiatric examination in June 2005, the veteran 
denied any medical treatment for any psychiatric or physical 
problems.  He complained of insomnia, sleeping lightly, 
problems with anger at work, and a history of nightmares and 
intrusive thoughts with occasional flashbacks.  He worked 
full-time at a chicken processing plant.  He was divorced and 
had two adult children that he had not seen or heard from in 
several years.  He reported limited social functioning, 
attending church and seeing friends occasionally.  The 
examiner found no evidence of a thought disorder and the 
veteran was not found to be psychotic.  Speech was goal 
directed, although circumstantial at times.  He could answer 
all questions asked with redirection.  He was cooperative.  
Although tearful and anxious when talking about Vietnam, he 
was able to regain and maintain his composure.  His mood was 
assessed as emotional at times.  He was dressed casually with 
average hygiene.  He was friendly and polite.  The diagnosis 
was PTSD with a GAF score assessed as being between 51-60.

At the May 2006 Board hearing, the veteran testified that he 
was anxious on a daily basis and never felt fully relaxed.  
He further testified that he experienced nightmares two the 
three times per week and that he had intrusive memories and 
occasional flashbacks.  He felt that he had problems with his 
fellow employees and had difficulty controlling his anger.  
He also testified that he felt that he had problems 
concentrating and with his memory.  He reported having some 
friends that he interacted with and being an usher at his 
church, where he greeted visitors.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under DC 9411.  As noted above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity with such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran referred to some of 
these symptoms on his substantive appeal (such as memory 
issues, panic attacks four times per week, depression, anger 
at work), the objective psychiatric examinations do not 
support his contentions.  Specifically, the medical evidence 
is negative for flattened affect; panic attacks; impaired 
cognition, memory, judgment, or abstract thinking.  Despite 
the June 2005 examination finding of circumstantial speech at 
times, there was no evidence that it was circumlocutory or 
stereotyped.  Likewise, the October 2003 examination noted 
that the veteran's tendency for being over-detailed (almost 
to the point of being almost tangential), but also 
specifically found that his thoughts were not grossly 
disorganized.  Importantly, references in the medical 
evidence to occasionally circumstantial or tangential speech 
involve only one of several types of symptoms that must be 
considered in connection with the next-higher rating of 50 
percent under DC 9411.  That does not mean that the veteran's 
PTSD "more closely approximates" the criteria for that 50 
percent rating.  See 38 C.F.R. § 4.7. 

Although the veteran reports anxiety and problems controlling 
his anger, the objective evidence does not support the 
conclusion that it significantly impacts on his ability to 
work.  Significantly, he has maintained full-time employment 
during the course of this appeal (both as a welder and then 
at a processing plant).  There is no evidence of 
significantly reduced reliability or productivity resulting 
from his PTSD.  The Board is mindful of the veteran's 
testimony of problems at work with fellow employees and 
episodes of anger.  However, on the 2005 VA psychiatric 
examination, he stated that had not missed any work because 
of his PTSD symptoms.  Also, the 2005 examination noted that 
the veteran had not been psychiatrically treated or medicated 
since his last examination.  

Although he is divorced and has not interacted with his 
children in several years, there is no other evidence of 
social impairment that would warrant an increased evaluation.  
Indeed, he has some friends.  At the May 2006 hearing, he 
testified about quite a few social interactions, including as 
an usher at his church, greeting people when the entered the 
building and with a neighbor.  Moreover, social impairment 
alone may not be a basis for the disability rating.  38 
C.F.R. § 4.126(b).  

The Board takes note of the various GAF scale scores.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 
reflects serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  A 51-60 GAF score 
reflects moderate symptoms (e.g., flat affect, circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126 (2004); see 
also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  The veteran's GAF score of no less 
than 51 denotes moderate symptoms or moderate difficulty in 
social or occupational functioning.  

But more importantly, the objective findings regarding the 
veteran's psychiatric symptoms on mental status examination, 
including coherent thought process, without objective 
evidence of frequent panic attacks, impaired judgment or 
memory or disturbances of motivation, do not support the 
conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation under DC 9411.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Therefore, remand for referral of extraschedular 
consideration is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board cannot make a determination as to an extraschedular 
evaluation in the first instance); cf. Fisher v. Principi, 4 
Vet. App. 57, 60 (1993) (ordinarily, Schedule for Rating 
Disabilities applies unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical).

In sum, the evidence shows that the veteran's PTSD does not 
warrant more than a 30 percent rating at any time since the 
effective date of service connection. 



ORDER

An increased (initial) disability rating for PTSD is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


